STEPHENS, P. J.
Defendant appeals from the judgment upon the judgment roll. The parties to the suit entered into a service contract whereby the sum of $3,750 was to be paid to respondent. One-half of the contract had been performed when appellant discharged respondent. He had paid respondent $915.60, leaving $959.40 unpaid for the proportionate part of the contract performed. The court found that appellant was indebted to respondent in the sum of $959.40 and $1875 damages, or a total of $2,834.40 less a set-off herein about to be explained.
A few days after the discharge appellant, in part to minimize his damages, again employed respondent under the mutual understanding that the contract breach would not thereby be cured, and paid respondent up to the expiration date of the original contract the further sum of $1,386.21. This, subtracted from $2,834.40, the total remaining unpaid under the original contract, leaves the sum of $1448.19, and the court gave judgment for that sum.
Appellant claims that inasmuch as the rehiring was not to effect the breach but was to minimize the damages, all of the earnings after the rehiring should be credited to the damages resulting from the discharge and none of it to the unpaid portion of the period before the discharge. Upon this theory he argues that the court should have made a finding as to the reasonable value of the services, and that the cause *270should be reversed because this was not done. The fallacy of the argument is that the court had before it the account between the parties as to both the unpaid balance for services and the amount found as damages. Appellant’s total obligation to respondent was $3,750. He paid $2,301.81, leaving unpaid the sum awarded in the judgment.
Judgment affirmed.
Grail, J., and Fricke, J., pro tern., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on July 25, 1935.